DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beauchesne-Martel et al. (US 2020/0362754).
In re. claim 1, Beauchesne-Martel teaches a power management system for a multi engine rotorcraft having a main rotor system (108) (fig. 1A) with a main rotor speed (common load operating speed) (para [0021]), the power management system comprising: a first engine (102) providing a first power input to the main rotor system (70%) (para [0050]); a second engine (104) selectively providing a second power input to the main rotor system, the second engine having at least a zero power input state (in the asymmetric operating regime (AOR) one of the two engines could operate at no power) (para [0022]) and a positive power input state (70%) (para [0050]); and a power anticipation system (210) (para [0039]) configured to provide the first engine with a power adjustment signal (440) (fig. 4) (para [0057]) (both engines may decreased to reach power level (422)) (para [0059]) in anticipation of a power input state change (446) of the second engine during flight (power reduction anticipates one engine cannot provide all of the current engine output power) (para [0050]); wherein, the power adjustment signal causes the first engine to adjust the first power input (432) to maintain the main rotor speed within a predetermined rotor speed threshold range (410) during the power input state change (446) of the second engine (fig. 4).
In re. claim 2, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the first engine further comprises a main engine (102) and wherein the second engine further comprises a supplemental power unit (104) (as “main” and “supplemental” fail to further define the type of engine).
In re. claim 3, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the first engine further comprises a first main engine (102) and wherein the second engine further comprises a second main engine (104) (as “main” and “supplemental” fail to further define the type of engine).
In re. claim 4, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the first engine further comprises a first gas turbine engine (102) and wherein the second engine further comprises a second gas turbine engine (104) (para [0030]).
In re. claim 6, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power anticipation system further comprises a pilot operated input (230) configured to generate the power adjustment signal for the first engine (446) and to provide the second engine with a power input state change signal (432) (para [0041]).
In re. claim 7, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power anticipation system further comprises one or more sensors (202, 204, 208, 230)  configured to detect one or more flight parameters of the rotorcraft to form sensor data (para [0045]) and a power anticipation module (206) configured to generate the power adjustment signal for the first engine and to provide the second engine with a power input state change signal responsive to the sensor data (via signal to AFCS (207)) (fig. 3) (para [0040]).
In re. claim 8, Beauchesne-Martel teaches the power management system as recited in claim 7 wherein the sensor data further comprises collective control data (collective lever input) (para [0051]).
In re. claim 9, Beauchesne-Martel teaches the power management system as recited in claim 7 wherein the sensor data further comprises first engine speed data (para [0038]).
In re. claim 11, Beauchesne-Martel teaches the power management system as recited in claim 7 wherein the power anticipation module is implemented on a flight control computer (FADEC) (para [0035]).
In re. claim 12, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power adjustment signal causes the first engine (102) to reduce the first power input (432) coincident with the second engine (104) changing power input states from the zero power input state to the positive power input state (446) (in the reverse direction of fig. 4).
In re. claim 13, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power adjustment signal causes the first engine (102) to increase the first power input (432) coincident with the second engine changing power input states from the positive power input state to the zero power input state (446) (fig. 4).
In re. claim 14, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power adjustment signal causes an adjustment in the quantity of fuel injected into the first engine (para [0025]).
In re. claim 15, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the positive power input state further comprises a full power input state (para [0057]).
In re. claim 16, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power adjustment signal is mechanically coupled to the first engine (via user input (230)) (fig. 3).
In re. claim 17, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the power adjustment signal is electrically coupled to the first engine (via automatic entry into the AOR) (para [0041]).
In re. claim 18, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the predetermined rotor speed threshold range is two percent above and two percent below the main rotor speed (rotor speed substantively unchanged during the transition period (402)) (para [0058]).
In re. claim 19, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the predetermined rotor speed threshold range is one percent above and one percent below the main rotor speed (rotor speed substantively unchanged during the transition period (402)) (para [0058]).
In re. claim 20, Beauchesne-Martel teaches a rotorcraft (100) comprising: a fuselage (fig. 1A); a main rotor system (108) rotatable relative to the fuselage, the main rotor system having a main rotor speed (410) (fig. 4) (para [0054]); a first engine (102) providing a first power input to the main rotor system (70%) (para [0050]); a second engine (104) selectively providing a second power input to the main rotor system (70%) (para [0050]), the second engine having at least a zero power input state (in the asymmetric operating regime (AOR) one of the two engines could operate at no power) (para [0022]) and a positive power input state (70%) (para [0050]); and a power anticipation system (210) (para [0039]) configured to provide the first engine with a power adjustment signal (440) (fig. 4) (para [0057]) (both engines may decreased to reach power level (422)) (para [0059]) in anticipation of a power input state change (446) of the second engine during flight (to complete AOR transition (402)); wherein, the power adjustment signal causes the first engine to adjust the first power input (432) to maintain the main rotor speed within a predetermined rotor speed threshold range (410) during the power input state change (446) of the second engine (fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne-Martel as applied to claim 1 above, and further in view of Waltner (US 2017/0225573).
In re. claim 5, Beauchesne-Martel teaches the power management system as recited in claim 1 wherein the first engine further comprises a gas turbine engine (102) (para [0030]).
Beauchesne-Martel fails to disclose wherein the second engine further comprises an electric motor.
Waltner teaches the second engine (408) further comprises an electric motor (para [0029]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beauchesne-Martel to incorporate the teachings of Waltner to have the second engine further comprise an electric motor, for the purpose of utilizing a rechargeable energy source for the second engine. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beauchesne-Martel as applied to claim 7 above, and further in view of Manoukian et al. (US 2020/0388092).

In re. claim 10, Beauchesne-Martel fails to disclose the sensor data further comprises first engine torque output data.
Manoukian teaches the sensor data further comprises first engine torque output data (para [0045]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beauchesne-Martel to incorporate the teachings of Manoukian to include engine torque output data, for the purpose of providing more information to the AOR system in order to dynamically assess and determine suitable target ranges. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647